DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Eli Mazour on 12/16/2021.

The application has been amended as follows: 
	1.	(Currently Amended) A ring seal system, comprising:
a first ring assembly that includes a first sealing surface;
a second ring assembly that includes a second sealing surface; 
a plate, between the first ring assembly and the second ring assembly, that includes a first contact surface and a second contact surface,
wherein the plate comprises:
a metal, 
a ceramic, or 
a carbon alloy, and
wherein the plate has at least one of:

a T-shaped cross section, wherein the T-shaped cross section includes a first portion and a second portion, wherein the first portion is wider than the second portion, and wherein the first portion is above the first ring assembly and the second ring assembly; and
a coating on the first contact surface and the second contact surface,
wherein the coating is to prevent wear between the first contact surface and the first sealing surface and between the second contact surface and the second sealing surface,
wherein the first contact surface is mechanically connected to the first sealing surface to form a first seal with the first sealing surface, and 
wherein the second contact surface is mechanically connected to the second sealing surface to form a second seal with the second sealing surface.

8.	(Currently Amended) A machine that includes a ring seal system, the ring seal system comprising:
a plurality of ring assemblies; and
a plate between the plurality of ring assemblies, comprising:
a plate of material with a first contact surface and a second contact surface adjacent to an exterior edge of the plate of material,
wherein the first contact surface and the second contact surface are aligned relative to each other based on an alignment of a first sealing 
wherein the plate of material and the plurality of ring assemblies include different materials,
wherein a hardness of the first contact surface is within 10 percent of a hardness of the first sealing surface,
wherein a coefficient of friction of the first contact surface is within 10 percent of a coefficient of friction of the first sealing surface,
wherein a hardness of the second contact surface is within 10 percent of a hardness of the second sealing surface, and 
wherein a coefficient of friction of the second contact surface is within 10 percent of a coefficient of friction of the second sealing surface.

14.	(Currently Amended) A plate, comprising:
a plate of material with a first contact surface and a second contact surface adjacent to an exterior edge of the plate of material,
wherein the plate of material comprises a ceramic or a carbon alloy, and
wherein the plate has at least one of:
a triangular cross-section, or
a T-shaped cross section, wherein the T-shaped cross section includes a first portion and a second portion, wherein the first portion is wider than the second portion, and wherein the first portion is above the first ring assembly and the second ring assembly;

a second coating on the second contact surface to prevent wear to the second contact surface or to a second sealing surface of the ring seal system based on a second hardness of the second coating,
wherein the first contact surface is to form a first seal with the first sealing surface, and
wherein the second contact surface is to form a second seal with the second sealing surface.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest a ring seal system as claimed in independent claims of the application. The examiner can find no motivation to combine or modify the reference without the use of impermissible hindsight.
Regarding claim 1, Sakakura (U.S. PG Pub # 20170051857) discloses a ring seal system (fig 3), comprising: a first ring assembly that includes a first sealing surface (sealing surface of 3); a second ring assembly that includes a second sealing surface (sealing surface of 3);
a plate (31), between the first ring assembly and the second ring assembly (31 between 3 and 3); that includes a first contact surface and a second contact surface (left and 
wherein the first contact surface is mechanically connected to the first sealing surface to form a first seal with the first sealing surface, and wherein the second contact surface is mechanically connected to the second sealing surface form a second seal with the second sealing surface (33, 33 compress flanges to form a seal between the surfaces of 3, 31, 3).
a coating on the first contact surface and the second contact surface (coatings 10a on both surfaces of 31), wherein the coating is to substantially prevent wear between the first contact surface and the first sealing surface and between the second contact surface and the second sealing surface (intended use limitation, Para 0059).
	
The prior art fails to show wherein the plate has at least one of:
a triangular cross-section, or
a T-shaped cross section, wherein the T-shaped cross section includes a first portion and a second portion, wherein the first portion is wider than the second portion, and wherein the first portion is above the first ring assembly and the second ring assembly; and
wherein the plate of material and the plurality of ring assemblies include different materials,
wherein a hardness of the first contact surface is within 10 percent of a hardness of the first sealing surface,

wherein a hardness of the second contact surface is within 10 percent of a hardness of the second sealing surface, and 
wherein a coefficient of friction of the second contact surface is within 10 percent of a coefficient of friction of the second sealing surface.


 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/L. K./
Examiner, Art Unit 3675


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675